Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 1 of 22 PageID: 1



DeNITTIS OSEFCHEN PRINCE, P.C.                 LAW OFFICES OF TODD M.
Stephen P. DeNittis (SP-0016)                  FRIEDMAN, PC
Ross H. Schmierer, Esquire (RS-7215)           Todd M. Friedman, Esq.
525 Route 73 North, Suite 410                  Tom Wheeler, Esq.
Marlton, NJ 08053                              (Pro hac Vice Applications Forthcoming)
(856) 797-7083                                 21550 Oxnard St., Suite 780
sdenittis@denittislaw.com                      Woodland Hills, CA 91367
rschmierer@denittslaw.com                      tfriedman@toddflaw.com

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


CHERYL SAUER, individually and on behalf Civil Case No.:
of all others similarly situated,
                                                     CLASS ACTION
                Plaintiff,
         vs.                                  CLASS ACTION COMPLAINT
                                                         AND
SUBARU OF AMERICA, INC.,                       DEMAND FOR JURY TRIAL

                 Defendant.




       Plaintiff Cheryl Sauer, individually and on behalf of all others similarly situated, alleges

the following:

                                         NATURE OF THE CASE

       1.        Plaintiff CHERYL SAUER bring this action individually for herself and on behalf

of all persons who purchased or leased certain vehicles equipped with uniform and uniformly

defective engines designed, manufactured, distributed, warranted, marketed, and sold or leased by

SUBARU OF AMERICA, INC. (“Subaru” or “Manufacturer”), as described below.

       2.        The vehicles at issue all contain turbo charged engines, including but not limited to

the 2014 Subaru Forester XT, 2015 Subaru Forester XT, 2016 Subaru Forester XT, 2014 Subaru

WRX, 2015 Subaru WRX, 2016 Subaru WRX, 2014 Subaru WRX STi, 2015 Subaru WRX Sti,


                                                   1
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 2 of 22 PageID: 2



and 2016 Subaru WRX STi (the “Class Vehicles”).

       3.      This action is brought to remedy violations of law in connection with Subaru’s

design, manufacture, marketing, advertising, selling, warranting, and servicing of the Class

Vehicles. The Class Vehicles’ engines (“Engines”) have a serious design defect that causes the

engines to suffer damage due to the engines being tuned too highly. Additionally, Defendant

applied an undisclosed fix (“the Fix”) during a “claimed” mandatory emissions recall to the

Engines in an attempt to fix the design defect in the Engines that rendered the Class Vehicles

unusable due to intermittent stalling and sudden accelerating following the application of the Fix.

The Fix was initially issued on or about February 2016.

       4.      The Engines are manufactured in substantially the same manner in all Class

Vehicles, and does not vary from vehicle to vehicle in their construction, operation, or control.

Additionally, the Fix was uniformly applied to the Engines of the Class Vehicles which did not

vary from vehicle to vehicle in application.

       5.      Plaintiff believes that the damage caused by the Engines from being tuned too

highly and further loss of control issues caused by the Fix represents a serious risk to drivers of

the Class Vehicles and also significantly impacts the value of the Class Vehicles.

       6.      In consideration for the purchase of the Class Vehicles, Manufacturer issued and

supplied to Plaintiff and the Class Members several written warranties, as well as other standard

warranties fully outlined in the Manufacturer’s Warranty Booklet.

       7.      Prior to the manufacture and sale of the Class Vehicles, Subaru knew of the Engine

Defects and issues relating to the Fix through internal sources, testing, and consumer complaints

available online and in owner forums. Yet despite this knowledge, Subaru failed to disclose and

actively concealed the Engine Defect from Class Members and the public, without remedying the




                                                2
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 3 of 22 PageID: 3



internal issue.

        8.        Further, Subaru issued an “emissions recall” (“the Recall”) purported to resolve

an issue in the ignition timing. In reality, this recall secretly updated the operating system on the

Class Vehicles and detuned the Engines in an attempt to fix the damage caused by them.

        9.        The Recall was not for emissions, but by claiming it was an “emissions recall,” a

Class Member would be unable to renew their vehicles registration without taking in their

Vehicles for servicing. Subaru forced the Recall on consumers by threatening the ability of

Class Members’ to renew their vehicle registrations.

        10.       As a result of the undisclosed operating system patch included in the Recall,

Plaintiff’s 2014 XT and other Class Vehicles began to experience Engine problems, including

the Vehicles beginning to uncontrollably surge and stall while driving.

        11.       When Plaintiff, and other putative Class members, attempted to bring this issue

to Defendant caused by the Fix, Defendant disingenuously tried to shift blame away from the Fix

and failed to provide a remedy to the problem, instead blaming it on the Engine itself rather than

the software patched by the Fix. Based on Plaintiff’s information as a salesman for Defendant,

Defendant knew all along that this problem was widespread, and was not able to be remedied,

which they nevertheless kept selling to consumers, like Plaintiff.

        12.       The defects listed below violate the express written warranties issued to Plaintiff

by manufacturer, as well as the implied warranty of merchantability.

        13.       Plaintiff brought the vehicle to seller and/or other authorized service dealers of

manufacturer to attempt repair on the above referenced defects, but Defendant’s representatives

failed to offer a solution to the problems caused by the Fix and failed to remedy the underlying

problem of the defective Engine system.




                                                   3
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 4 of 22 PageID: 4



       14.      Plaintiff, and Class Members, were made to either drive an unsafe and unstable

Subject Vehicle as caused by the Engine defects as well as defects caused by the Fix, or were

required to leave the Subject Vehicle for multiple months without compensation until a substitute

Engine could be provided, according to Defendant’s representatives.

       15.      Plaintiff, and Class Members, provided Manufacturer through Seller and/or other

authorized dealers of Manufacturer sufficient opportunities to repair the vehicle.

       16.      As a result of Defendant’s alleged misconduct, Plaintiff and Class Members were

harmed and suffered actual damages, in that the Class Vehicles have manifested, and continue to

manifest, the Engine Defects and defects caused by the Fix, and Defendant has not provided a

permanent remedy for these Defects. Furthermore, Plaintiff and the Class Members justifiably lost

confidence in the Class Vehicles’ reliability and said defects have substantially impaired the value

of the Class Vehicles to Plaintiff and the putative class.

                                       JURISDICTION & VENUE

       17.     Jurisdiction is proper under 28 U.S.C. § 1331 because this matter arises out of a

question of federal law, in particular the Magnuson-Moss Warranty Act, 15 U.S.C.A. § 2301 et.

seq. Thus, this Court has federal question subject matter jurisdiction. The Court has supplemental

jurisdiction over the remaining state law claims.

       18.     Venue is proper in the United States District Court for the District of New Jersey

pursuant to 28 U.S.C. § 1391(b)(1) because the sole Defendant resides in this judicial district.

                                                 PARTIES

       19.     Plaintiff, CHERYL SAUER (“Plaintiff”), is an individual who leased subject

vehicle in the State of California.

       20.     SUBARU OF AMERICA, INC. (“Defendant”), is a domestic corporation duly




                                                    4
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 5 of 22 PageID: 5



organized under the laws of the State of New Jersey, and engaged in the manufacture, sale, and

distribution of motor vehicles and related equipment and services. Defendant is also in the business

of marketing, supplying and selling written warranties to the public at large through a system of

authorized dealerships.

       21.     The above named Defendant, and its subsidiaries and agents, are collectively

referred to as “Defendants.” The true names and capacities of the Defendants sued herein as DOE

DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who therefore sues

such Defendants by fictitious names. Each of the Defendants designated herein as a DOE is legally

responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the

Complaint to reflect the true names and capacities of the DOE Defendants when such identities

become known.

       22.     Plaintiff is informed and believes that at all relevant times, each and every

Defendant was acting as an agent and/or employee of each of the other Defendants and was acting

within the course and scope of said agency and/or employment with the full knowledge and

consent of each of the other Defendants. Plaintiff is informed and believes that each of the acts

and/or omissions complained of herein was made known to, and ratified by, each of the other

Defendants.

                                     FACTUAL ALLEGATIONS

       23.     As stated herein, Plaintiff entered a lease agreement for a new 2014 Subaru Forester

XT on April 23, 2013.

       24.     Plaintiff leased this vehicle for personal and family use.

       25.     Pursuant to the lease, Plaintiff was provided an express warranty concerning the

repair and maintenance of the vehicle for the duration of the lease.




                                                 5
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 6 of 22 PageID: 6



       26.     Plaintiff brought her vehicle into the dealership for the mandatory emissions

service, referred to above as the Fix, around March 2016.

       27.     In the process of doing the Fix, Defendant also re-tuned the Engines in an attempt

to fix the over tuning defect present in the Engines. Defendant did not disclose that it was re-tuning

the Engines as part of the Fix.

       28.     Following the Fix being applied, Plaintiff’s Vehicle began exhibiting unexpected

surging and stalling in the Engine.

       29.     Plaintiff presented this problem to Defendant, but Defendant initially refused to

analyze, correct, replace, or otherwise fix the issues with Plaintiff’s Vehicle caused by the Fix.

       30.     Defendant also repeatedly failed to correct the issues caused by the Fix when

presented with Plaintiff’s Vehicle.

       31.     After multiple complaints by Plaintiff, Defendant finally offered to potentially

replace the Engine in Plaintiff’s Vehicle as a correction to the problems caused by the Fix, however

also told Plaintiff that the replacement would not be available for multiple months.

       32.     Defendant further refused to replace or buyback Plaintiff’s Vehicle.

       33.     The defects in the Engine and defects caused by the Fix significantly decreased the

safety, drivability, and value of Plaintiff’s Vehicle.

       34.     Additionally, Plaintiff first learned of the over tuning defect on or around March

2016 as a result of “the Fix.”

                                         CLASS ALLEGATIONS

       35.     Plaintiff brings this action individually and on behalf of all others similarly situated,

as a member the proposed Class and California Class.

       36.     Plaintiff brings this class action on behalf of herself and all other similarly situated




                                                   6
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 7 of 22 PageID: 7



members of the proposed class (the “Class”), defined as follows:

       All persons within the United States who purchased or leased a Class Vehicle
       with the Engine. A “Class Vehicle” is defined as any of Defendant’s Vehicles
       that contained a turbocharged engine and includes at least the following
       models: 2014 Subaru Forester XT, 2015 Subaru Forester XT, 2016 Subaru
       Forester XT, 2014 Subaru WRX, 2015 Subaru WRX, 2016 Subaru WRX,
       2014 Subaru WRX STi, 2015 Subaru WRX Sti, and 2016 Subaru WRX STi.

       37.     Plaintiff additionally brings a Class claim on behalf of herself and all others

similarly situated members of the proposed California Class (the “California Class,” and with “the

Class,” “the Classes”), defined as follows:

       All California Residents who purchased or leased a Class Vehicle with the
       Engine in California. A “Class Vehicle” is defined as any of Defendant’s
       Vehicles that contained a turbocharged engine and includes at least the
       following models: 2014 Subaru Forester XT, 2015 Subaru Forester XT, 2016
       Subaru Forester XT, 2014 Subaru WRX, 2015 Subaru WRX, 2016 Subaru
       WRX, 2014 Subaru WRX STi, 2015 Subaru WRX Sti, and 2016 Subaru
       WRX STi.

       38.     Plaintiff represents, and is a member of, the Class, consisting of all persons within

the United States who purchased or leased a Class Vehicle with the Engine.

       39.     Plaintiff also represents, and is a member of, the California Class, consisting of all

California Residents who purchased or lease a Class Vehicle with the Engine in California.

       40.     Defendant, its employees, and agents are excluded from the Classes. Plaintiff does

not know the number of members in The Classes, but believes the Classes members number in the

thousands, if not more. Thus, this matter should be certified as a Class Action to assist in the

expeditious litigation of the matter.

       41.     The Classes are so numerous that the individual joinder of all of its members is

impractical. While the exact number and identities of the Classes members are unknown to

Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is

informed and believes and thereon alleges that the Classes includes thousands of members.



                                                 7
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 8 of 22 PageID: 8



Plaintiff alleges that the Classes members may be ascertained by the records maintained by

Defendant.

       42.     The defect that Plaintiff and the Classes Members experienced was the result of the

Engines being over tuned and undisclosed modifications made as part of the Fix. As various

complaints of this issue are present online and multiple consumers have complained across the

country, it is clear that Subaru knew or should have known that the defects that were present with

the Engine and the Fix, which could and did cause damage to the Engine as well as intermittent

stalling and accelerating of Class Vehicles. Yet, incredibly, Subaru continued to deny the existence

of this issue, thus presenting a continued risk to the Classes members’ health and safety.

       43.     Prior to the manufacture and sale of the Class Vehicles, Subaru knew of the Engine

Defect and Fix Defect through, or as evidenced by, sources such as pre-release design and testing

information; technical service bulletins; consumer complaints made directly to Subaru and/or

posted on public online forums; testing done, including testing in response to consumer

complaints; and previous lawsuits on the same issue.

       44.     Plaintiff and members of the Classes were harmed by the acts of Defendant in at

least the following ways: Defendant sold Classes members Vehicles with a defect and a warranty

to cover repair of the defect, but then refused to honor said warranty. Defendant additionally

introduced new defects into the vehicle and failed to adequately repair those defects as part of the

Fix. This caused the Classes’ members to suffer a loss of value for their Vehicles.

       45.     Common questions of fact and law exist as to all members of the Classes which

predominate over any questions affecting only individual members of the Classes. These common

legal and factual questions, which do not vary between Classes members, and which may be

determined without reference to the individual circumstances of any Classes members, include,




                                                 8
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 9 of 22 PageID: 9



but are not limited to, the following:

          (a)   Whether Defendants made misrepresentations with respect to the Classes Vehicles

sold to consumers;

          (b)   Whether Defendants profited from the sale of the Class Vehicles that exhibited

Engine defects and the Fix defects;

          (c)   Whether Defendants violated California Bus. & Prof. Code § 17200, et seq. and

California Bus. & Prof. Code § 17500, et seq.;

          (d)   Whether Defendants breached the warranty provided to Classes Members;

          (e)   Whether Defendant breached the implied warranty provided to Classes Members;

          (f)   Whether Plaintiff and Classes Members are entitled to equitable and/or injunctive

relief;

          (g)   Whether Defendants’ unlawful, unfair, and/or deceptive practices harmed Plaintiff

and Classes Members; and

          (h)   The method of calculation and extent of damages for Plaintiff and Classes

Members.

          46.   As a person that leased a Class Vehicle that had the defect in the Engine and further

defect caused by the Fix, Plaintiff is asserting claims that are typical of the Classes.

          47.   Plaintiff will fairly and adequately protect the interests of the members of The

Classes. Plaintiff has retained attorneys experienced in the prosecution of class actions.

          48.   A class action is superior to other available methods of fair and efficient

adjudication of this controversy, since individual litigation of the claims of all Classes members is

impracticable. Even if every Classes member could afford individual litigation, the court system

could not. It would be unduly burdensome to the courts in which individual litigation of numerous




                                                  9
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 10 of 22 PageID: 10



issues would proceed. Individualized litigation would also present the potential for varying,

inconsistent, or contradictory judgments and would magnify the delay and expense to all parties

and to the court system resulting from multiple trials of the same complex factual issues. By

contrast, the conduct of this action as a class action presents fewer management difficulties,

conserves the resources of the parties and of the court system, and protects the rights of each

Classes member.

        49.     The prosecution of separate actions by individual Classes members would create a

risk of adjudications with respect to them that would, as a practical matter, be dispositive of the

interests of the other Classes members not parties to such adjudications or that would substantially

impair or impede the ability of such non-party Class members to protect their interests.

        50.     Defendant has acted or refused to act in respects generally applicable to The

Classes, thereby making appropriate final and injunctive relief with regard to the members of the

Classes as a whole.

                                          COUNT I
                           BREACH OF WRITTEN WARRANTY
                   PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
                                    MANUFACTURER
                            Individually and on behalf of the Class

        51.     Plaintiff incorporates by reference all of the above paragraphs of his Complaint as

though fully stated herein.

        52.     Plaintiff is a leasor of a consumer product who received the Subject Vehicle during

the duration of a written warranty period applicable to the Subject Vehicle and who is entitled by

the terms of the written warranty to enforce against Manufacturer the obligations of said warranty.

        53.     Manufacturer is a person engaged in the business of making a consumer product

directly available to Plaintiff.




                                                10
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 11 of 22 PageID: 11



        54.     Seller is an authorized dealership/agent of Manufacturer designed to perform

repairs on vehicles under Manufacturer’s automobile warranties.

        55.     The Magnuson-Moss Warranty Act, Chapter 15 U.S.C.A., Section, 2301 et. Seq.

(“Warranty Act”) is applicable to Plaintiff’s Complaint in that the Subject Vehicle was

manufactured, sold and purchased after July 4, 1975, and costs in excess of ten dollars ($10.00).

        56.     Plaintiff and all Class Members’ purchase and lease of the Class Vehicles were

accompanied by written factory warranties for any non-conformities or defects in materials or

workmanship, comprising an undertaking in writing in connection with the purchase of the Class

Vehicles, to repair the Class Vehicles, or take other remedial action free of charge to Plaintiff and

the Class Members with respect to the Class Vehicles in the event that the Class Vehicles failed to

meet the specifications set forth in said undertaking.

        57.     Said warranties were the basis of the bargain of the contract between the Plaintiff

and Classes Members and Manufacturer for the sale of the Class Vehicles to Plaintiff and the Class

Members.

        58.     Said purchase of the Class Vehicles was induced by, and Plaintiff and the Class

Members relied upon, these written warranties.

        59.     Plaintiff and the Class Members have met all of their obligations and preconditions

as provided in the written warranties.

        60.     As a direct and proximate result of Manufacturer’s failure to comply with its

express written warranties, Plaintiff and the Class Members have suffered damages and, in

compliance with 15 U.S.C. §2310(d), Plaintiff is entitled to bring suit for such damages and other

equitable relief.




                                                 11
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 12 of 22 PageID: 12



                                         COUNT II
                          BREACH OF IMPLIED WARRANTY
                  PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
                                   MANUFACTURER
                           Individually and on Behalf of the Class

       61.      Plaintiff incorporates by reference all of the above paragraphs of his Complaint as

though fully stated herein.

       62.     The Class Vehicles purchased by Plaintiff and the Class Members were subject to

an implied warranty of merchantability as defined in 15 U.S.C. §2301(7) running from the

manufacturer to the intended consumer, Plaintiff and the Class Members herein.

       63.      Manufacturer is a supplier of consumer goods as a person engaged in the business

of making a consumer product directly available to Plaintiff and the Class Members.

       64.      Manufacturer is prohibited from disclaiming or modifying any implied warranty

when making a written warranty to the consumer or when Manufacturer has entered into a

contract in writing within ninety (90) days of purchase to perform services relating to the

maintenance or repair of a motor vehicle.

       65.     Pursuant to 15 U.S.C. §2308, the Class Vehicles were impliedly warranted to be

substantially free of defects and non-conformities in both material and workmanship, and

thereby fit for the ordinary purpose for which the Class Vehicles were intended.

       66.      The Class Vehicles were warranted to pass without objection in the trade under the

contract description, and was required to conform to the descriptions of the vehicle contained in

the contracts and labels.

       67.      The above described defects in the Class Vehicles render the Class Vehicles unfit

for the ordinary and essential purpose for which the Class Vehicles were intended.

       68.      As a result of the breaches of implied warranty by Manufacturer, Plaintiff and the




                                                12
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 13 of 22 PageID: 13



Class have suffered and continue to suffer various damages.

                                             COUNT III
                         SONG –BEVERLY CONSUMER WARRANTY ACT
                           Individually and on Behalf of the California Class

        69.     Plaintiff incorporates by reference all of the above paragraphs of his Complaint as

though fully stated herein.

        70.      Pursuant to Cal Civ. Code. §1793.2, Plaintiff and the California Class Members

have presented the Class Vehicles to Seller and/or other authorized service dealers of Manufacturer

within the term of protection and have tendered the subject vehicle for (for the above-mentioned

defects that substantially affect the use, value and safety of the Class Vehicles.

        71.      Manufacturer, through Seller and/or other authorized dealerships, have been

unable to repair said defects in the Class Vehicles, despite a reasonable number of attempts.

        72.      Pursuant to Cal Civ. Code. §1793.2, Plaintiff is entitled to a refund of the full

purchase price of the vehicle, including all collateral charges and finance charges, and/or a

replacement vehicle, plus all attorney fees and costs.

        73.      Manufacturer has willfully violated the provisions of this act by knowing of its

obligations to refund or replace the Class Vehicles to Plaintiff and the California Class Members,

but failing to fulfill them.

                                             COUNT IV
                         SONG –BEVERLY CONSUMER WARRANTY ACT
                           Individually and on Behalf of the California Class

        74.     Plaintiff incorporates by reference all of the above paragraphs of his Complaint as

though fully stated herein.

        75.     The Class Vehicles purchased by Plaintiff and Class Members were subject to an

implied warranty of merchantability as defined in Cal. Civ. Code §1790 running from the




                                                 13
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 14 of 22 PageID: 14



Manufacturer to the intended consumer, Plaintiff and the Class Members herein.

       76.      Manufacturer is a supplier of consumer goods as a person engaged in the business

of making a consumer product directly available to Plaintiff.

       77.      Manufacturer is prohibited from disclaiming or modifying any implied warranty

under Cal. Civ. Code §1790.

       78.      Pursuant to Cal. Civ. Code §1790, the Class Vehicles were impliedly warranted to

be fit for the ordinary use for which the Class Vehicles were intended.

       79.      The Class Vehicles were warranted to pass without objection in the trade under the

contract description, and was required to conform to the descriptions of the vehicle contained in

the contracts and labels.

       80.      The above described defects in the Class Vehicles caused it to fail to possess even

the most basic degree of fitness for ordinary use.

       81.     As a result of the breaches of implied warranty by Manufacturer, Plaintiff and the

California Class have suffered and continues to suffer various damages.

                                                 Count V
                            Violation of the California False Advertising Act
                                (Cal. Bus. & Prof. Code §§ 17500 et seq.)
                            Individually, and on behalf of the California Class

       82.     California Business and Professions Code section 17500, et seq.’s prohibition

against false advertising extends to the use of false or misleading written statements.

       83.     Defendant misled consumers by making misrepresentations and untrue statements

about the Class Products, namely, Defendant sold or leased the Class Vehicles to Plaintiff and

California Class Members, and made false representations to Plaintiff and other putative class

members in order to not make repairs to these vehicles, without remedying the true problem with

the Engines.



                                                14
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 15 of 22 PageID: 15



       84.     Defendant knew that its representations and omissions were untrue and misleading,

and deliberately made the aforementioned representations and omissions in order to deceive

reasonable consumers like Plaintiff and other Class Members.

       85.     As a direct and proximate result of Defendant’s misleading and false advertising,

Plaintiff and the other California Class Members have suffered injury in fact and have lost money

or property, time, and attention. Plaintiff reasonably relied upon Defendant’s representations

regarding the Class Products. In reasonable reliance on Defendant’s false representations that the

Engine did not suffer from defects and that the Fix had not caused further problems, Plaintiff and

other California Class Members suffered damage by being forced to drive unsafe Vehicles and

decreasing the resale value of the Subject Vehicles. Therefore Plaintiff and other California Class

Members have suffered injury in fact.

       86.     Plaintiff alleges that these false and misleading representations made by Defendant

constitute a “scheme with the intent not to sell that personal property or those services, professional

or otherwise, so advertised at the price stated therein, or as so advertised.”

       87.     Defendant advertised to Plaintiff and other putative California Class members,

through written representations and omissions made by Defendant and its employees, that the

Class Products would be of a particular quality

       88.     Thus, Defendant knowingly sold Class Products to Plaintiff and other putative

California Class members.

       89.     The misleading and false advertising described herein presents a continuing threat

to Plaintiff and the California Class Members in that Defendant persists and continues to engage

in these practices, and will not cease doing so unless and until forced to do so by this Court.

Defendant’s conduct will continue to cause irreparable injury to consumers unless enjoined or




                                                  15
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 16 of 22 PageID: 16



restrained. Plaintiff is entitled to preliminary and permanent injunctive relief ordering Defendant

to cease its false advertising, as well as disgorgement and restitution to Plaintiff and all California

Class Members Defendant’s revenues associated with their false advertising, or such portion of

those revenues as the Court may find equitable.

                                               COUNT VI
                               Violation of Unfair Business Practices Act
                               (Cal. Bus. & Prof. Code §§ 17200 et seq.)
                            Individually, and on behalf of the California Class

       90.     Plaintiff incorporates by reference each allegation set forth above.

       91.     Actions for relief under the unfair competition law may be based on any business

act or practice that is within the broad definition of the UCL. Such violations of the UCL occur

as a result of unlawful, unfair or fraudulent business acts and practices. A plaintiff is required to

provide evidence of a causal connection between a defendants' business practices and the alleged

harm--that is, evidence that the defendants' conduct caused or was likely to cause substantial

injury. It is insufficient for a plaintiff to show merely that the Defendant’s conduct created a risk

of harm. Furthermore, the "act or practice" aspect of the statutory definition of unfair competition

covers any single act of misconduct, as well as ongoing misconduct.

                                                  UNFAIR

       92.     California Business & Professions Code § 17200 prohibits any “unfair . . business

act or practice.” Defendant’s acts, omissions, misrepresentations, and practices as alleged herein

also constitute “unfair” business acts and practices within the meaning of the UCL in that its

conduct is substantially injurious to consumers, offends public policy, and is immoral, unethical,

oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged benefits

attributable to such conduct. There were reasonably available alternatives to further Defendant’s

legitimate business interests, other than the conduct described herein. Plaintiff reserves the right



                                                  16
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 17 of 22 PageID: 17



to allege further conduct which constitutes other unfair business acts or practices. Such conduct

is ongoing and continues to this date.

       93.     In order to satisfy the “unfair” prong of the UCL, a consumer must show that the

injury: (1) is substantial; (2) is not outweighed by any countervailing benefits to consumers or

competition; and, (3) is not one that consumers themselves could reasonably have avoided.

       94.     Here, Defendant’s conduct has caused and continues to cause substantial injury to

Plaintiff and members of the California Class. Plaintiff and members of the California Class have

suffered injury in fact due to Defendant’s decision to knowingly sell defective Class Vehicles, and

to fail to remedy the issue caused by the Fix. Thus, Defendant’s conduct has caused substantial

injury to Plaintiff and the members of the California Class.

       95.     Moreover, Defendant’s conduct as alleged herein solely benefits Defendant while

providing no benefit of any kind to any consumer. Such deception utilized by Defendant

convinced Plaintiff and members of the California Class that the Class Products were of a certain

luxury value and price, in order to induce them to spend money on said Class Products. In fact,

knowing that Class Products were not of a suitable quality to be sold, due to the defective Engine,

Defendant unfairly profited from their sale. Thus, the injury suffered by Plaintiff and the members

of the Sub-California Class is not outweighed by any countervailing benefits to consumers.

       96.     Finally, the injury suffered by Plaintiff and members of the Class is not an injury

that these consumers could reasonably have avoided. After Defendant falsely represented the

quality of the Class Products, Plaintiff and California Class members suffered injury in fact due to

Defendant’s sale of Class Products to them. Defendant failed to take reasonable steps to inform

Plaintiff and California Class members that the Class Products were in a permanently defective

condition, due to the defects with the Engine. As such, Defendant took advantage of Defendant’s




                                                17
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 18 of 22 PageID: 18



position of perceived power in order to deceive Plaintiff and the California Class members to

purchase these Class Vehicles. Therefore, the injury suffered by Plaintiff and members of the

California Class is not an injury which these consumers could reasonably have avoided.

       97.     Thus, Defendant’s conduct has violated the “unfair” prong of California Business

& Professions Code § 17200.

                                            FRAUDULENT

       98.     California Business & Professions Code § 17200 prohibits any “fraudulent ...

business act or practice.” In order to prevail under the “fraudulent” prong of the UCL, a consumer

must allege that the fraudulent business practice was likely to deceive members of the public.

       99.     The test for “fraud” as contemplated by California Business and Professions Code

§ 17200 is whether the public is likely to be deceived. Unlike common law fraud, a § 17200

violation can be established even if no one was actually deceived, relied upon the fraudulent

practice, or sustained any damage.

       100.    Here, not only were Plaintiff and the California Class members likely to be

deceived, but these consumers were actually deceived by Defendant. Such deception is evidenced

by the fact that Plaintiff agreed to purchase Class Products under the basic assumption that they

were of a suitable quality and merchantable condition, when in fact they were not suitable to be

sold, and were being sold with an inherent defect in the Engine. Further, Defendant’s

implementation of the Fix without disclosing the full nature of it which caused further defects to

manifest in the Subject Vehicles further caused them to be unsuitable to be driven. Plaintiff’s

reliance upon Defendant’s deceptive statements is reasonable due to the unequal bargaining

powers of Defendant and Plaintiff. For the same reason, it is likely that Defendant’s fraudulent

business practice would deceive other members of the public.




                                               18
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 19 of 22 PageID: 19



       101.    As explained above, Defendant deceived Plaintiff and other California Class

Members by representing the Class Products as being in a merchantable condition, and thus falsely

represented the Class Products.

       102.    Thus, Defendant’s conduct has violated the “fraudulent” prong of California

Business & Professions Code § 17200.

                                             UNLAWFUL

       103.    California Business and Professions Code Section 17200, et seq. prohibits “any

unlawful…business act or practice.”

       104.    As explained above, Defendant deceived Plaintiff and other California Class

Members by representing the Class Products as not containing a defect, when they did in fact have

such defect.

       105.    Defendant used false advertising, marketing, and misrepresentations to induce

Plaintiff and California Class Members to purchase the Class Products, in violation of California

Business and Professions Code Section 17500, et seq. Had Defendant not falsely advertised,

marketed or misrepresented the Class Products, Plaintiff and Class Members would not have

purchased the Class Products. Defendant’s conduct therefore caused and continues to cause

economic harm to Plaintiff and Class Members.

       106.    Additionally, by violating the Song Beverly Act and Magnuson-Moss Warranty

Act as described above, Defendant has engaged in unlawful conduct.

       107.    These representations by Defendant is therefore an “unlawful” business practice or

act under Business and Professions Code Section 17200 et seq.

       108.    Defendant has thus engaged in unlawful, unfair, and fraudulent business acts

entitling Plaintiff and Class Members to judgment and equitable relief against Defendant as set




                                               19
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 20 of 22 PageID: 20



forth in the Prayer for Relief. Additionally, pursuant to Business and Professions Code section

17203, Plaintiff and Class Members seek an order requiring Defendant to immediately cease such

acts of unlawful, unfair, and fraudulent business practices and requiring Defendant to correct its

actions.

                                            MISCELLANEOUS

          109.   Plaintiff and Classes Members allege that they have fully complied with all

contractual and other legal obligations and fully complied with all conditions precedent to bringing

this action or that all such obligations or conditions are excused.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and members of the class respectfully pray for the following

relief:

          A.     Certification of the class under Fed. R. Civ. P. 23;

          a.     An order certifying the Classes under Fed. R. Civ. P. 23 and appointing Plaintiff as

Representative of the Classes;

          b.     An order certifying the undersigned counsel as Classes Counsel;

          c.     An order requiring Defendant, at its own cost, to notify all Classes Members of the

unlawful and deceptive conduct herein;

          d.     An order requiring Defendant to engage in corrective advertising regarding the

conduct discussed above;

          e.     Actual damages suffered by Plaintiff and Classes Members as applicable or full

restitution of all funds acquired from Plaintiff and Classes Members from the sale and lease of

misrepresented Class Products during the relevant class period;

          f.     Punitive damages, as allowable, in an amount determined by the Court or jury;




                                                  20
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 21 of 22 PageID: 21



       g.        Any and all statutory enhanced damages;

       h.        All reasonable and necessary attorneys’ fees and costs provided by statute, common

law or the Court’s inherent power;

       i.        Pre- and post-judgment interest; and

       j.        All other relief, general or special, legal and equitable, to which Plaintiff and

Classes Members may be justly entitled as deemed by the Court.

                                     DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf of

herself and all others similarly situated, demands a trial by jury on all questions of fact raised by

the Complaint.



Dated: October 12, 2018                       DeNITTIS OSEFCHEN PRINCE, P.C.

                                       By:    /s/ Ross H. Schmierer
                                              Ross H. Schmierer, Esq.
                                              525 Route 73 North, Suite 410
                                              Marlton, New Jersey 08053
                                              (T): (856) 797-9951
                                              rschmierer@denittislaw.com

                                              LAW OFFICES OF TODD M. FRIEDMAN, PC
                                              Todd M. Friedman, Esq.
                                              (Pro hac Vice Application Forthcoming)
                                              21550 Oxnard St., Suite 780
                                              Woodland Hills, CA 91367
                                              tfriedman@toddflaw.com

                                              Attorneys for Plaintiff




                                                 21
Case 1:18-cv-14933-JHR-AMD Document 1 Filed 10/12/18 Page 22 of 22 PageID: 22



                       CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I certify that, to the best of my knowledge, this matter is not the subject of any other action

pending in any court or of any pending arbitration or administrative proceeding.

Dated: October 12, 2018                               DeNITTIS OSEFCHEN PRINCE, P.C.


                                              By:     s/ Ross H. Schmierer
                                                      Ross H. Schmierer, Esq.
                                                      Stephen P. DeNittis, Esq.
                                                      525 Route 73 North, Suite 410
                                                      Marlton, New Jersey 08053
                                                      (T): (856) 797-9951
                                                      rschmierer@denittislaw.com

                                                      Attorneys for Plaintiff




                                                 22
